Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 11/21/2022, in which:
 claims 1-5 are cancelled; new claims 6-17 are added; and the rejections of the claims are traversed. Claims 6-17 are currently pending and an Office Action on the merits follows. 



II. DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,301,087. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below) . Furthermore, it is clear that all the elements of the application claims 6-17 are to be found in patent 11,301,087 claims 1-5 . The difference between the application claim 6-17 and the patent claims 1-5  lies in that the application claims are slightly narrower in scope.  However, as shown in the table below, claims 6-17  of the instant application is substantially identical in structure and function to claims 1-5 of the patent.  In addition, it is obvious that the head mounted display of the patent 11,301,087 would be operated and  employ the method substantially similar to that of the instant application since the arrangement of the components and the functions are substantially similar. 
 Therefore, it would have been obvious to a person having ordinary skill in the art to determine that the claims above are not patentably distinct from each other.


Instant Application
U.S. Patent No. 11,301,087 B2
  6. A head mounted display comprising: an image display device, a processor configured to control to set a virtual operation panel at a predetermined distance position in a virtual visual space area via the image display device, and a camera configured to acquire a video of an operation instruction object that performs an operation on the virtual operation panel; wherein the processor is configured to: analyze the video of the operation instruction object, which is acquired by the camera, and calculate a three-dimensional relative shaking amount of the operation instruction object to a three-dimensional position of the virtual operation panel as a reference; and control the virtual operation panel to be displayed while three-dimensionally shifting the virtual operation panel in accordance with the three-dimensional relative shaking amount, based on the three-dimensional relative shaking amount of the operation instruction object.  
7.  The head mounted display according to claim 6, wherein the processor is further configured to: measure a distance between the operation instruction object and the virtual operation panel from the video of the operation instruction object; and when the distance is greater than a threshold value, control the virtual operation panel to be displayed without being three-dimensionally shifted.  
8. The head mounted display according to claim 6, further comprising: a sensor configured to detect a state of the head mounted display, wherein the processor is further configured to, when the operation is performed on the virtual operation panel while determining that the state of the head mounted display is a rocking state by the sensor, control the image display device to display a confirmation screen for confirming whether or not the operation is correct.  
9. The head mounted display according to claim 8, wherein the confirmation screen is displayed in an overlaid manner.  
10.  The head mounted display according to claim 6, wherein the three-dimensional relative shaking amount of the operation instruction object to the three-dimensional position of the virtual operation panel includes a shaking amount of the virtual operation panel in a line-of-sight direction.  
11. The head mounted display according to claim 6, further comprising: a sensor configured to detect a state of the head mounted display, wherein the processor is further configured to: when the state of the head mounted display is determined to not be in a vehicle or if there is no rocking even though the head mounted display is in the vehicle by the sensor, control the virtual operation panel to be displayed without being three-dimensionally shifted.  
12.  A method performed by a head mounted display including an image display device, the method comprising the steps of: controlling to set a virtual operation panel at a predetermined distance position in a virtual visual space area via the image display device; acquiring a video of an operation instruction object that performs an operation on the virtual operation panel; analyzing the video of the operation instruction object and calculating a three- dimensional relative shaking amount of the operation instruction object to a three- dimensional position of the virtual operation panel as a reference; and controlling the virtual operation panel to be displayed while three- dimensionally shifting the virtual operation panel in accordance with the three- dimensional relative shaking amount, based on the three-dimensional relative shaking amount of the operation instruction object.  
13. The method according to claim 12, further comprising the steps of: measuring a distance between the operation instruction object and the virtual operation panel from the video of the operation instruction object; and when the distance is greater than a threshold value, controlling the virtual operation panel to be displayed without being three-dimensionally shifted.  
14. The method according to claim 12, further comprising the steps of: detecting a state of the head mounted display; and when the operation is performed on the virtual operation panel while determining that the state of the head mounted display is a rocking state by the sensor, controlling the image display device to display a confirmation screen for confirming whether or not the operation is correct.  
15.  The method according to claim 14, further comprising the step of: displaying the confirmation screen in an overlaid manner.  
16.  The method according to claim 12, wherein the three-dimensional relative shaking amount of the operation instruction object to the three-dimensional position of the virtual operation panel includes a shaking amount of the virtual operation panel in a line-of-sight direction.  
17.  The method according to claim 12, further comprising the steps of: detecting a state of the head mounted display; and when the state of the head mounted display is determined to not be in a vehicle or if there is no rocking even though the head mounted display is in the vehicle by the sensor, controlling the virtual operation panel to be displayed without being three-dimensionally shifted.  

1. A personal digital assistant configured to be used as a head mounted display inserted into a viewing adapter comprising: a touch screen including an image display device and a touch panel and configured to be able to issue an instruction by a touch operation, a processor which when executing instructions configure the processor to: control to set a virtual operation panel at a predetermined distance position in a virtual visual space area via the image display device, and cause the image display device to display the virtual operation panel; and a camera provided on a back side of a surface on which the touch screen is provided, and that acquires a video of an operation instruction object that performs the touch operation on the virtual operation panel; the processor being further configured to: analyze the video of the operation instruction object, which is acquired by the camera, and calculate a relative shaking amount of the operation instruction object to a position of the virtual operation panel as a reference; and control the image display device to display by shifting the virtual operation panel in accordance with the relative shaking amount, based on the relative shaking amount of the operation instruction object.

2. The personal digital assistant according to claim 1, wherein the processor is further configured to: detect a state of the personal digital assistant; and when the state of the personal digital assistant is determined to not be in a vehicle or if there is no rocking even though the personal digital assistant is in the vehicle, control the virtual operation panel to be displayed in the image display device without being shifted.

3. The personal digital assistant according to claim 2, wherein the processor is further configured to: measure a distance between the operation instruction object and the touch screen from the video of the operation instruction object; and when the distance is greater than a threshold value, determine that the operation instruction object is not provided, and control the virtual operation panel to be displayed in the image display device without being shifted.

4. The personal digital assistant according to claim 2, wherein the processor is further configured to: upon determining that the state of the personal digital assistant is in the vehicle and rocking occurs, and the touch operation is performed on the virtual operation panel, control to display a confirmation screen for confirming whether or not the touch operation is correct in the image display device.

5. The personal digital assistant according to claim 1, wherein the relative shaking amount of the operation instruction object to a position of the virtual operation panel includes a shaking amount of the virtual operation panel in a line-of-sight direction.









	


III.RESPONSE TO ARGUMENTS

Applicant's argue (page 7) that the Statutory double patenting rejection is overcome is view of the new claims.

The Office agrees and has accordingly removed the statutory double patenting rejection. However, now a non-statutory double patenting rejection applies (see non-statutory double patenting rejection above). 


IV. CONCLUSION 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Basson et al US 20020101510 Image position stabilizer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692



/IBRAHIM A KHAN/ 12/02/2022Primary Examiner, Art Unit 2692